PUBLISH
                 IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT



                              No. 95-8244


                     D. C. Docket No. 4:80-CV-247


WILBURN DOBBS,

                                      Petitioner-Appellant,

          versus

A. G. THOMAS, Warden,
Georgia Diagnostic and
Classification Center,

                                      Respondent-Appellee.




          Appeal from the United States District Court
              For the Northern District of Georgia


                          (January 19, 1996)

Before TJOFLAT, Chief Judge, HATCHETT and BIRCH, Circuit Judges.

PER CURIAM:

     This case is remanded to the district court, and the district

court is directed to conduct de novo hearings on all issues

regarding ineffective assistance of counsel in the sentencing phase

of this case.     Following hearings, the district court shall make

written findings of fact and conclusions of law.
                               REMANDED
2